Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Applicant’s argument regarding the rejection of Claims 1, 2, 7, 8, 10, and 11 under 35 U.S.C. 103 over Vilkomerson in view of Sinelnikov is persuasive. Therefore, the rejection of Claims 1, 2, 7, 8, 10, and 11 under 35 U.S.C. 103 over Vilkomerson in view of Sinelnikov is withdrawn. Furthermore, the rejections of Claim 3 under 35 U.S.C. 103 over Vilkomerson and Sinelnikov further in view of Keilman, Claims 4 and 5 under 35 U.S.C. 103 over Vilkomerson and Sinelnikov further in view of Someya, Claim 6 under 35 U.S.C. 103 over Vilkomerson, Sinelnikov, and Someya, further in view of Crisman, Claim 9 under 35 U.S.C. 103 over Vilkomerson and Sinelnikov further in view of Kelly, and Claims 14 and 15 under 35 U.S.C. 103 over Vilkomerson and Sinelnikov further in view of Samset and Rice are withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Vilkomerson is cited for teaching an interventional device ([0002]), comprising: a transducer strip ([0005] and [0026]), comprising: a first edge and an opposing second edge separated by a width dimension, the first edge and the second edge each extending along a length direction of the transducer strip (Fig. 3), a piezoelectric transducer (Claim 1), wherein the width dimension is defined such that the first edge and the second opposing edge in consecutive turns of the spiral abut or overlap one another (Fig. 3).
Sinelnikov is cited for teaching an interventional device, ([0145]), comprising an elongate shaft ([0206]).
However, this combination does not render the combination of limitations obvious, as there is no suggestion of a piezoelectric transducer disposed on a portion of the transducer strip and extending on the transducer strip along a transducer direction that forms an acute angle with respect to the length direction of the transducer strip, wherein the transducer strip is wrapped in a form of a spiral around the elongate shaft of the interventional device, such that the piezoelectric transducer disposed on the portion of the transducer strip forms a band around the elongate shaft.
Furthermore, the use of acute angle for the transducer strips to the piezoelectric transducer appears to not be arbitrary according to the disclosure (Page 6 Line 11 – Page 7 Line 15). The design prevents the trapping of debris during insertion of the device, as well as avoids exposure of material underlying the wrapped transducer strip.
	De Wijs et al. (WO 20170132240) is cited from its respective US document (US 20180207683) as pertinent art, but would be unavailable due to either the 35 U.S.C. 102(b)(1)(A) or the 35 U.S.C. 102(b)(2)(A) inventor exclusions.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793             

/Oommen Jacob/Primary Examiner, Art Unit 3793